Exhibit 10.1

 

LOGO [g651456dt.jpg]

Hari N. Nair

600 N Lake Shore Drive #2905

Chicago, IL 60611

November 5, 2018

Dear Hari:

I am pleased to document our offer of employment to you, as further described in
this letter agreement and any related documentation (this “Offer”). Under the
terms of the Offer, you will be an employee of Delphi Powertrain International
Services Company, LLC and will be seconded to Delphi Powertrain Systems
Management Limited (the “Company”) to serve as the Interim Chief Executive
Officer of the Company. Your principal place of employment will be your home
office in Chicago, Illinois, United States, subject to business-related travel
to the Company’s corporate headquarters in London and other applicable locations
in the course of the performance of your duties.

The following provides a summary of your compensation details regarding the
Offer:

Base Salary: During your employment, effective October 5, 2018, your “Base
Salary” will be US$183,125 per calendar month, payable in accordance with the
Company’s normal payroll practices. The amount of Base Salary will be pro-rated
for a partial month of employment.

Equity Compensation: For the period of your employment, you will be awarded
“Stock Compensation” in accordance with the following:

 

(a)

Subject to the provisions of this letter agreement, for each month of your
employment (which shall be the period from the 5th day of a calendar month to
the 5th day of the next calendar month, beginning with October 5, 2018), you
will be awarded “Stock Compensation” equal to that number of ordinary shares of
the Company (“Shares”) equal to (a) US$175,000 divided by (b) the average of the
closing prices of a Share for the ten (10) trading days immediately preceding
October 24, 2018. The amount of Stock Compensation for any month of employment
will be pro-rated for a partial month of employment.

 

(b)

The Stock Compensation for each month of your employment will be awarded to you
on the last day of the applicable month of your employment (that is, the 5th day
of the month upon which you complete the month of employment); provided,
however, that the Stock Compensation for the period beginning on October 5, 2018
through January 5, 2019 will be awarded to you on January 5, 2019 and the number
of shares included in such award of Stock Based Compensation shall be equal to
the number of shares that would otherwise have been awarded to you for each
month of employment included in such period multiplied by three (3).



--------------------------------------------------------------------------------

(c)

If your employment terminates prior to the last day of a month (or prior to
January 5, 2019 in the case of the first payment of Stock Compensation described
in paragraph (b), the pro-rated portion of your Stock Compensation for the
applicable period will be paid on the date that it would have otherwise been
paid or such earlier date determined by the Company (but in no event shall you
be able to elect the year of payment).

 

(d)

The Shares awarded to you as Stock Compensation will be issued pursuant to the
Delphi Technologies PLC Long-Term Incentive Plan (the “LTIP”) and will be
treated as the grant of share of Restricted Stock under the LTIP on each date
that an award is made. The Shares will be fully vested from and after the date
that they are awarded. This letter agreement shall be considered the Award
Document for purposes of the LTIP and the award of Shares is subject to the
terms and conditions of the LTIP.

 

(e)

The award of Stock Compensation provided herein is conditioned upon (and will
not become effective unless and until) you execute and return a Confidentiality
and Noninterference Agreement in the form attached hereto as Exhibit A.

Board Service: During your employment, you will continue to serve on the Board
of Directors of the Company. You will not receive any additional compensation
(other than as described in this letter) for Board service during the period of
your employment.

Benefits: In addition to the compensation elements described above, you will
also be eligible for the broad-based benefit package offered to U.S. executives
of the Company in accordance with the terms of the various arrangements.

Business Expenses: You are authorized to incur reasonable business related
expenses in the performance of your duties and you will be reimbursed for such,
including transportation from home in the United States to London (or other
applicable locations) for businesses purposes, as provided in the Company’s
business expense policy. The Company will also provide you with the use of an
apartment or other appropriate accommodations while you are in London on
business.

Withholding: As you would expect, all compensation and payments referred to in
this Offer will be subject to applicable tax withholding.

Tax Equalization: You will be subject to the provisions of the Company’s tax
equalization policy for employees seconded from the United States to the United
Kingdom. You will also be notified and subject to revisions of the policy that
may be issued during your assignment. The tax equalization policy is designed to
assure that you do not incur additional tax liability as a result of your
secondment in excess of the tax liability that you would have incurred in the
United States had you not been seconded. During the course of your secondment, a
hypothetical tax will be computed and withheld from your monthly Base Salary,
which is an approximation of your annual tax liability on your base income had
your principal work location remained in the State of Illinois, United States.
Your Stock Compensation is also subject to the hypothetical tax.

If you receive any commissions, bonuses or incentives in addition to Base Salary
and Stock Compensation, they are also subject to the hypothetical tax. The final
hypothetical tax will be calculated by an accounting program as your tax return
is finalized each year, which determines your final actual income tax obligation
for the year. The Company will be responsible for home and/or seconded country
taxes greater than the final hypothetical tax, which was incurred as a result of
your secondment. The settlement of taxes is subject to final review of any taxes
paid on your behalf or advances provide to you as part of a tax settlement.
However, because the Company is undertaking the obligation to pay your taxes in
excess of your hypothetical tax under its tax equalization policy, the amount of
any secondment country tax refunds received by you and final hypothetical tax
settlement due from you must be paid to the Company.



--------------------------------------------------------------------------------

The Company will also provide, at no cost to you, the services of KPMG to
prepare your home and/or seconded country tax returns.

We look forward to our continuing relationship.

Sincerely yours,

 

DELPHI TECHNOLOGIES PLC

By:

 

/s/ James D. Harrington

  Name: James D. Harrington  

Title:   Senior Vice President &
General Counsel

 

/s/ Hari N. Nair

  Hari N. Nair